Case 2:19-cv-13020-WHW-CLW Document 8 Filed 05/31/19 Page 1 of 1 PageID: 55

                        UNITED STATES DISTRICT COURT
                         for the District of New Jersey [LIVE]
                                      Newark, NJ


 ANDREW GLASER
                                         Plaintiff,
 v.                                                     Case No.:
                                                        2:19−cv−13020−WHW−CLW
                                                        Judge William H. Walls
 RICKENBACKER MARINA, INC., et
 al.
                                         Defendant.

 Dear Edwyn D. Macelus, Esq.:
     Please be advised, our records show that you are not a member of the Federal Bar of
 New Jersey. Therefore, you are responsible for having a member of the Bar of this Court
 file an appearance in accordance with Local Civil Rule 101.1 on behalf of your client.




                                              Very truly yours,
                                              William T. Walsh, Clerk
                                              By Deputy Clerk, sms
